DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Previous restriction requirement is no longer required. All claims will be examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 and 9 recites the limitation "said slide plate” in lines 3 and 2 respectively. There is insufficient antecedent basis for this limitation in the claim. Slide plate is only disclosed in claim 2, and claim 4 depends from claim 1. 
. Claims 1-2, 4-11, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the key cylinder. In claim 1, . 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadler US 5875948 (hereinafter referred to as Sadler) and further in view of Webb et al. US 6772613 (hereinafter referred to as Webb). 

Regarding claim 1, Sadler discloses an apparatus comprising: 

an operating rod (90) adapted to move at least one latch (35) to an unlatched position (fig.4c), said at least one latch being adapted to be mounted to one of said lid and a wall (mounted to wall, fig.4c) of said enclosure; 
a handle assembly, comprising: 
(i) a latch handle  (50,60) movable between a first position (fig.3a) and a second position(fig.4c); 
(ii) an actuator (68) connected to said latch handle, said actuator being movable to a contact position (fig.4c) in alignment with said operating rod, said actuator when in said contact position being movable with said latch handle from said first position to said second position wherein said actuator causes said operating rod to move the at least one latch to the unlatched position; 
Sadler does not teach a locking structure extending from said wall of said enclosure into engagement with said latch handle, said locking structure being effective to prevent movement of said latch handle to said second position.
Webb teaches an apparatus comprising an enclosure (20); 
an operating rod (80); 
a latch handle (140); 
a locking structure (50, 60) extending from said wall of said enclosure into engagement with said latch handle, said locking structure being effective to prevent movement of said latch handle to said second position (col.5  lines 45-47);


	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the apparatus of Sadler with the addition of the locking structure, in which said locking structure comprises a face plate fixed to a wall of said enclosure, said face plate being formed with a shelf having at least one opening as taught by Webb in order to provide additional measures to prevent theft when the enclosure is in the closed position (Webb, col. 5 line 45).

Regarding claim 4, Sadler in view of Webb further teaches the apparatus of claim 1 in which said locking structure comprises a face plate (Webb 64) fixed to a wall of said enclosure, said face plate being formed with shelf (Webb, not labeled, where 68 is located, fig. 1-4) having at least one opening (Webb, 68).

Allowable Subject Matter
Claims 2-3,5-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 2,7,9, and 12 the equivalent of Applicant’s slide plate, in function, is the rod 98 of Sadler, however, this cannot be considered a plate based on the definition from Merriam-Webster online that a plate is “a smooth flat thin piece of material,” whereas a rod is rounded, and cannot be considered flat.  References of record such as Halopoff US 4437692, do not teach all of claim 1 and the slide plate as disclosed in claim 2. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.
aligns with said at least one opening on the shelf. Sadler teaches no slot on the latch handle. 
Other references such as, Halopoff US 4437692, Guibleo US 5000494, teach a shackle insertable through a slot in the latch handle and an opening in a bracket (i.e. a plate), however, the limitations regarding the actuator and the operating rod, and the face plate, as disclosed in claim 1, are not taught by these references.  Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.
Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	Regarding claim 11, references of record do not teach that the shackle is insertable through one of the key opening and said at least one slot in the latch handle and into said opening in said face plate. 
	Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to enclosures. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/F.F.A./
Examiner
Art Unit 3675



/CARLOS LUGO/Primary Examiner, Art Unit 3675